Citation Nr: 0812128	
Decision Date: 04/11/08    Archive Date: 04/23/08

DOCKET NO.  06-26 526	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for a right knee 
disability, currently rated as 30 percent disabling.

2.  Entitlement to an effective date earlier than June 1, 
2006, for the award of a 30 percent disability rating for a 
right knee disability.


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1987 to July 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) from a July 2005 rating decision of a Department of 
Veterans Affairs (VA) Regional Office (RO) that granted a 
temporary 100 percent rating for a right knee disability, 
effective from April 18, 2005 to May 31, 2006, and assigned a 
30 percent rating, effective June 1, 2006.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

A preliminary review of the record discloses that additional 
development is needed prior to further disposition of the 
veteran's claims.

With regard to the veteran's claim for an increased rating 
for a right knee disability, the RO received a notice of 
disagreement from the veteran in March 2006 as to the 30 
percent disability rating assigned in the July 2005 rating 
decision.  Additionally, the veteran indicated in an August 
2006 statement that his current right knee disability 
warranted a 50 percent rating.  However, it does not appear 
from a review of the claims folder that the veteran has been 
issued a statement of the case on this issue.  Where a notice 
of disagreement has been filed with regard to an issue, and a 
statement of the case has not been issued, the appropriate 
Board action is to remand the issue for issuance of a 
statement of the case.  Manlincon v. West, 12 Vet. App. 238 
(1999).  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 
C.F.R. § 3.159(c)(4) (2007); Robinette v. Brown, 8 Vet. App. 
69 (1995).  The veteran in this case was afforded a VA 
orthopedic examination in July 2005, approximately three 
months after he underwent right knee replacement surgery.  
Subsequently, the veteran indicated in an August 2006 
statement that as a result of his right knee disability, he 
has had to alter his entire way of life and is likely to 
require additional knee replacement surgery in 10-15 years.  
When available evidence is too old for an adequate evaluation 
of the veteran's current condition, VA's duty to assist 
includes providing a new examination.  Weggenmann v. Brown, 5 
Vet. App. 281 (1993).  Here, while the veteran's last VA 
examination is not necessarily stale, the veteran has 
indicated that his right knee disability has worsened since 
the date of the latest examination.  Because there may have 
been a significant change in the veteran's condition, a new 
examination is in order.  

Finally, with regard to the issue of entitlement to an 
effective date earlier than June 1, 2006, for the award of a 
30 percent disability rating for a right knee disability, the 
Board finds that this issue is inextricably intertwined with 
the veteran's claim for an increased rating for a right knee 
disability, which is being remanded.  The appropriate remedy 
where a pending claim is inextricably intertwined with a 
claim currently on appeal is to remand the claim on appeal 
pending the adjudication of the inextricably intertwined 
claim.  Harris v. Derwinski, 1 Vet. App. 180 (1991). 

Accordingly, the case is REMANDED for the following actions:

1.  Issue a statement of the case which 
addresses the issue of entitlement to 
an increased rating for a 
right knee disability, currently rated 
30 percent disabling.  Inform the 
veteran of his appeal rights.

2.  Schedule the veteran for an 
orthopedic examination to determine the 
current severity of his service-
connected right knee disability.  The 
claims folder should be made available 
to and reviewed by the examiner, and 
the examination report should reflect 
that the claims folder was reviewed.  
The examination report should set forth 
all current complaints, findings, and 
diagnoses.  The report should include 
range of motion findings, instability 
findings, and should state whether 
ankylosis is present.  The report 
should address any pain on motion, 
fatigability, incoordination, excess 
motion, weakened motion, or limited 
motion and should state any additional 
functional impairment, particularly on 
repetitive motion or with flareup.  
Finally, the examiner should note all 
instances of surgical intervention 
affecting the veteran's right knee.

3.  Then, readjudicate the claim for an 
earlier effective date.  If the 
decision remains adverse to the 
veteran, issue a supplemental statement 
of the case.  Allow the appropriate 
time for response.  Then, return the 
case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board is remanding.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2007).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

